Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Jochym on 7/7/22.

The application has been amended as follows: please amend claim 1 as below.  Please cancel claims 9-25.
1.      A method of forming a semiconductor structure, the method comprising: forming a first mask layer in a first direction on top of a semiconductor substrate;  forming two or more mandrel material patterned perpendicular to the first direction of the first mask layer; 
  	forming a second mask layer on one or more exposed surfaces of the two or more mandrel material; 
forming a cut masking layer on top of and in contact with at least a portion of the two or more mandrel material, at least a portion of the second mask layer, and at least a portion of the first mask layer; 
selectively removing the two or more mandrel material and the second mask layer not covered by the cut masking layer; 
removing the cut masking layer; 
removing the two or more mandrel material; and 
transferring a pattern of the first mask layer and the second mask layer into the semiconductor substrate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-8 are allowed because the closest prior art Lazzarino doesn’t describe that the cut mask layer 116 are formed in contact with first mask layer 102.  He describes that there is a planarization layer 104 and buffer layer 106 between the cut mask layer 116 and the first mask layer 102 (fig. 1e).  Therefore, Lazzarino fails to describe forming a cut masking layer on top of and in contact with at least a portion of the two or more mandrel material, at least a portion of the second mask layer, and at least a portion of the first mask layer in combination with other steps of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



7/9/2022